MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                          FILED
      this Memorandum Decision shall not be                                      Dec 19 2017, 8:37 am

      regarded as precedent or cited before any                                       CLERK
                                                                                  Indiana Supreme Court
      court except for the purpose of establishing                                   Court of Appeals
                                                                                       and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Darren Bedwell                                          Curtis T. Hill, Jr.
      Indianapolis, Indiana                                   Attorney General of Indiana
                                                              J.T. Whitehead
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Roger A. Burris, II,                                    December 19, 2017
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              28A04-1705-CR-1019
              v.                                              Appeal from the Greene Superior
                                                              Court
      State of Indiana,                                       The Honorable Dena A. Martin,
      Appellee-Plaintiff.                                     Judge
                                                              Trial Court Cause No.
                                                              28D01-1109-FB-120



      Mathias, Judge.

[1]   Roger Burris (“Burris”) appeals the Green Superior Court’s order revoking his

      probation. Burris does not challenge the court’s decision revoking his probation


      Court of Appeals of Indiana | Memorandum Decision 28A04-1705-CR-1019 | December 19, 2017            Page 1 of 5
      and ordering him to serve his previously suspended sentence. He is simply

      seeking clarification of his probationary status.


[2]   Concluding that the trial court’s order revoking Burris’s probation and

      accompanying abstract of judgment unambiguously terminate his probation, we

      affirm.


                                    Facts and Procedural History

[3]   In August 2013, Burris pleaded guilty to Class B felony dealing in

      methamphetamine. He was ordered to serve a ten-year sentence, with six years

      executed and four years suspended to probation.


[4]   On February 19, 2014, the trial court modified Burris’s placement from the

      Department of Correction to the Greene County Community Corrections Work

      Release Center. But Burris violated the work release center’s rules by testing

      positive for bath salts, smoking on the premises, and disobeying staff orders.

      Therefore, the trial court modified his placement back to the Department of

      Correction. Burris served the remainder of his six-year executed sentence and

      was then released to probation.

[5]   After two positive tests for synthetic cannabinoids in September and October

      2016, the State filed a petition to revoke Burris’s suspended sentence. Burris

      tested positive for synthetic cannabinoids for a third time in December 2016.

      On February 7, 2017, Burris was arrested for possessing a controlled substance

      and paraphernalia, and resisting law enforcement.



      Court of Appeals of Indiana | Memorandum Decision 28A04-1705-CR-1019 | December 19, 2017   Page 2 of 5
[6]   Burris and the State reached an agreement on the probation violations, and the

      trial court held a revocation hearing on April 13, 2017. Burris admitted that he

      violated the terms and conditions of his probation by using illegal substances. In

      exchange, the State dismissed the February 2017 possession and resisting

      charges.


[7]   The trial court issued an order revoking Burris’s probation and ordering him to

      serve his previously suspended four-year sentence in the Department of

      Correction “until such sentence is served with good time credit.” Appellant’s

      App. Vol. II, p. 188. The court also ordered Burris to participate in the

      purposeful incarceration program, and stated that he could petition for

      modification of his sentence upon successful completion of that program. The

      revocation order states that Burris’s “probation shall be terminated as

      unsuccessful upon his release from custody.” Id. The abstract of judgment

      orders Burris incarcerated for four years executed in the Department of

      Correction and states that he is not to be returned to the court for probation at

      the completion of his sentence. Burris appeals and seeks clarification of his

      probationary status.


                                       Discussion and Decision

[8]   Burris argues that the sentencing order and abstract of judgment contain

      conflicting statements leading to confusion as to whether Burris is still on

      probation. He claims that “terminating probation at an uncertain future date [is

      not] consistent with the statutory requirement that the court advise the



      Court of Appeals of Indiana | Memorandum Decision 28A04-1705-CR-1019 | December 19, 2017   Page 3 of 5
       probationer of all of the terms of probation.”1 Appellant’s Br. at 4. Therefore,

       Burris asks us to remand this case to the trial court with instructions to “enter a

       new order declaring whether his probation has already been revoked or

       terminated.” Id. at 16.


[9]    Burris admitted that he violated the conditions of his probation. Therefore, the

       trial court was statutorily authorized to impose


                one (1) or more of the following sanctions:

                (1) Continue the person on probation, with or without modifying
                or enlarging the conditions.

                (2) Extend the person’s probationary period for not more than
                one (1) year beyond the original probationary period.

                (3) Order execution of all or part of the sentence that was
                suspended at the time of initial sentencing.

       Ind. Code § 35-38-2-3(h). The trial court revoked Burris’s probation and ordered

       him to serve the entirety of his previously suspended four-year sentence in the

       Department of Correction.


[10]   The order revoking his probation states that Burris’s “probation shall be

       terminated as unsuccessful upon his release from custody.” Appellant’s App.

       Vol. II, p. 188. The abstract of judgment orders Burris to serve four years




       1
         Ind. Code section 35-38-2-1(a) states that the when a person is placed on probation the court shall “specify
       in the record the conditions of the probation[.]”

       Court of Appeals of Indiana | Memorandum Decision 28A04-1705-CR-1019 | December 19, 2017            Page 4 of 5
       executed in the Department of Correction and specifically states that Burris will

       not be returned to the court for probation upon the completion of his sentence.


[11]   The order and abstract of judgment unambiguously provide that Burris’s

       probation was revoked, and as a result, he must serve four years executed in the

       Department of Correction. For this reason, we see no reason to remand this

       case to the trial court for clarification. Burris is serving an executed sentence

       and is no longer on probation.


[12]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 28A04-1705-CR-1019 | December 19, 2017   Page 5 of 5